EXHIBIT 10.20

LOGO [g77270ex1021.jpg]

January 29, 2009

PERSONAL AND CONFIDENTIAL

Stephen J. Luczo

GID 1226

Dear Steve:

On behalf of Seagate’s Board of Directors, it is my pleasure to confirm your
terms of employment as Seagate’s Chairman, President and Chief Executive Officer
(CEO), which position you assumed effective January 12, 2009. In this position
you will be employed by Seagate Technology (US) Holdings, Inc. (the “Company”).

Your confirmation and acceptance of these terms represents the sole agreement
between you and the Company regarding the terms of your employment at Seagate.
No prior promises, representations or understanding relative to any terms or
conditions of your employment are to be considered as part of this agreement
unless expressed in writing in this letter. More specifically, effective as of
the start of business on January 12, 2009 when you resumed employment with the
Company as Chairman, President and CEO (the “Commencement Time”), the Company
and you agreed that (i) that certain Agreement between yourself and Seagate
Technology dated October 26, 2006 (copy attached) would terminate and no longer
be of any force or effect, and; (ii) that you will be compensated for your
continued services as Chairman of the Board of Directors of Seagate Technology
via the compensation received for your employment as Chairman, President and CEO
and as described below—i.e., you will no longer receive cash or additional
equity compensation for Board service.

The key elements of your compensation and benefits are as follows:

Base Pay:

A salary of $1,000,000, if annualized, payable bi-weekly and subject to
applicable withholdings. As with all other named executive officers, this salary
will be temporarily reduced by 25% to $750,000, if annualized, until business
conditions improve.

Stock Awards:

The unvested equity granted during prior board service will continue to vest per
the terms of the grant agreement as long as you remain in continuous service as
an employee or board member of the Company.

Three million five hundred thousand, 3,500,000 stock options and one hundred
fifty thousand, 150,000 performance shares bonus (restricted shares) will be
reserved for you.

Vesting Schedule:

Stock Options: One fourth of the shares vest upon completion of one year of
continuous service from your date of hire. 1/48th of the shares vest each month
of service thereafter over the next three years. Therefore, your award will be
fully vested after the completion of four years of service with Seagate. You may
purchase the shares subject to the vested portion of your award by exercising
your award while the award remains outstanding.

Performance Share Bonus: Vesting not earlier than 25% annually. Please refer to
the grant agreement for further details.

Vesting Commencement Date: Vesting for your award will commence on your date of
hire (i.e., January 12, 2009).

Expiration Date: Your award will expire no later than seven years from its grant
date. Your award will generally expire at an earlier date in the event that your
service with Seagate ends prior to the end of this seven-year period. Once your
stock option award expires, it may no longer be exercised in order to purchase
vested shares.

Grant Price: The grant price of your stock option will be the average of the
high and low trading prices on the NASDAQ on the grant date.



--------------------------------------------------------------------------------

Grant Date: January 30, 2009. An email will be sent to you on the grant date
providing you with the award price. You will receive your award agreement within
an administratively reasonable period of time after the grant date. If there are
any inconsistencies between this summary and your award agreement, the terms of
the award agreement will govern and be binding on both you and Seagate.

Additional information regarding the Company’s stock award plan can be found on
the Internet at the following address: http://eq.seagate.com.

Executive Performance Bonus Plan:

You will be eligible to participate in the Seagate Executive Bonus Plan, which
has a target value of 150% of your base salary. Your bonus award may vary based
on company earnings and an evaluation of your performance at the end of the
fiscal year. The bonus payment, which could be in cash or equity at fair market
value, is at the sole discretion of the Seagate Board of Directors and the
Board’s Compensation Committee.

Executive Perquisite Allowance

The Perquisite Allowance is a cash payment provided by Seagate to match
competitive practices at market peer group companies which may provide executive
employees with cash allowances or with paid services or products such as cars,
drivers, gas, car service, parking, personal travel, and club memberships. The
Seagate Executive Perquisite Allowance is provided on each paycheck and is not
included with salary for calculation of benefits or variable pay amounts.
Executives receiving the allowance may also claim reimbursement for business
expenses in the same manner as other employees as the allowance is intended to
cover only personal (not business) expenses.

The current annual amount of the perquisite allowance for senior vice presidents
and above in the U.S. is $24,024.

Deferred Compensation:

You will be eligible to participate in Seagate’s Deferred Compensation Plan that
will allow you to set aside a percentage of your base pay and bonus on a pre-tax
basis starting at the next enrollment period. This program is in addition to any
401(k) contributions you may make during the year.

Benefits:

A comprehensive benefits package for you.

Severance Benefits

Your employment with the Company is “at-will” and terminable by either yourself
or the Company at any time, with or without notice or cause. However, subject to
the terms set forth in the accompanying Seagate Executive Officer Severance and
Change in Control (CIC) Plan (“the Plan”), you may be eligible for receipt of
severance benefits allowance if your employment is terminated involuntarily by
the Company without Cause, as defined in the Plan. A copy of the Plan is
attached for your reference.

Please signify your formal acceptance of the terms set forth in this letter by
signing and returning it to me at the earliest possible date.

 

Sincerely, SEAGATE TECHNOLOGY Karen Hanlon SVP, Worldwide Human Resources

I agree to the terms set forth above.

 

 

    

 

   Stephen J. Luczo      Date   

 

cc: Kenneth Massaroni, General Counsel and Corporate Secretary

Attachments:

Copy of this Confirmation Letter to be signed and returned*

Seagate Executive Officer Severance and Change in Control (CIC) Plan

Agreement between Stephen J. Luczo and Seagate Technology dated October 26, 2006

 

2